Case: 15-11766       Date Filed: 08/29/2016       Page: 1 of 2


                                                                      [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 15-11766
                               ________________________

                          D.C. Docket No. 1:15-cv-20240-JLK



FRANCIS D’CRUZ,

                                                                      Plaintiff-Appellant,
                                            versus

NCL (BAHAMAS) LTD.,

                                                                      Defendant-Appellee.

                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                             _______________________

                                     (August 29, 2016)

Before WILLIAM PRYOR and JILL PRYOR, Circuit Judges, and STORY, *
District Judge.

PER CURIAM:




*
  Honorable Richard W. Story, United States District Judge for the Northern District of Georgia,
sitting by designation.
              Case: 15-11766      Date Filed: 08/29/2016   Page: 2 of 2


      The only issue in this appeal is whether a seaman’s work in international

waters on a cruise ship that calls on foreign ports constitutes “performance . . .

abroad” under the United Nations Convention on the Recognition and Enforcement

of Foreign Arbitral Awards, 9 U.S.C. § 202. That issue is controlled by recent

binding precedent. See Alberts v. Royal Caribbean Cruises, Ltd., No. 15-14775

(11th Cir. Aug. 23, 2016). We held in Alberts that “performance abroad includes a

seaman’s work traveling to or from a foreign country.” Id. at 4. D’Cruz’s contract

envisioned performance abroad because he worked on a cruise ship that traveled in

international waters to ports in Honduras, Belize, and Mexico. Because his contract

envisaged performance abroad, the arbitration clause is enforceable under the

Convention. See id. at 7.

      We AFFIRM the order compelling arbitration.




                                           2